EXHIBIT 10.5




ASSIGNMENT




FOR VALUE RECEIVED, Securities Counselors, Inc., an Illinois Professional
Corporation, attention Randall S. Goulding, 1333 Sprucewood Deerfield, IL 60015
(“Assignor”) hereby assigns and otherwise transfers to Ryan D. Goulding
(“Assignee”) all rights, title and interest held by Assignor in and to the
Assigned Property, described as follows:




the right to receive 250,000 shares of XFormity Technologies, Inc. (“XFormity”)
common stock (the “Assigned Property”).

This Assignment shall become effective as of the date below and shall be binding
upon and inure to the benefit of the parties, their successors and assigns,
subject to the approval of the Court the case of Securities Counselors, Inc. vs.
XFormity Technologies, Inc., Case No. 14 AR 588, in The Circuit Court For The
19th Judicial Circuit Lake County, Waukegan, Illinois (the “Litigation”), in
which event the Assignee shall be vested in ownership of such Assigned Property
and title thereto. The Assignor agrees to take the necessary steps to cause such
Assigned Property to be Retitled to the Assignee.

Assignor:

Securities Counselors, Inc.:




By:

Randall S. Goulding, President




Accepted by Assignee:




By:

Ryan D. Goulding




Dated: As of June 27, 2014









